DETAILED ACTION
1.	This Office Action is responsive to amendments filed for No. 17/643,845 on November 16, 2022. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. ( US 2018/0156951 A1 ) in view of Lin et al. ( US 2021/0109617 A1).

	Baek teaches in Claim 1:
	A display device ( Figure 13, [0002] discloses a photoluminescence device ) comprising:
a display panel including a plurality of pixel regions ( Figure 1, [0065] discloses a display panel 100 with a plurality of pixels PXL ); and
[an input-sensing unit including] an inorganic material-containing optical layer disposed
on the display panel ( Figure 13, [0142] discloses a light reflection layer RFL, color conversion patterns CCP1 to CCP3 and a refraction layer LIRL (read these three together as an optical layer disposed on the display panel (for reference, see Figure 5 which shows a similar structure disposed on OLED device IMGD2). Please note Applicant’s Figure 6B which shows a multi-layer structure for the optical layer UBL as well. As for the input-sensing unit, please note the combination below ), and a plurality of metal patterns disposed on the optical layer and respectively corresponding to the plurality of pixel regions ( Figure 13, [0143] discloses a reflection metal pattern RM disposed over the interpreted optical layer and these correspond to each of CCP1 to CCP3 and color filters CF1 to CF3. As Figure 5 shows, these are positioned over each light emitting layer 23 ),
wherein the plurality of pixel regions include a first pixel region and a second pixel
region ( Figure 5, [0166] disclose each light emitting layer 23 is controlled by first and second electrodes 22 and 25, respectively. There are three subpixels shown in Figure 5, including a first and second pixel region ), 
the plurality of metal patterns include a first metal pattern overlapping the first pixel
region and transmitting first light, and a second metal pattern overlapping the second pixel
region and transmitting second light having a wavelength different from that of the first light ( Figure 13, [0077], [0089]-[0091] discloses each color conversion pattern CCP may include a phosphor directed to a particular color light and its associated wavelength, such as blue light, green light, red light, etc. To clarify, Figure 13 shows CCP1 and CCP2, for example, which correspond to blue light and green light, respectively. Each of these areas is associated with its own respective set of metal patterns RM, as shown in Figure 13 and each set transmits its own wavelength corresponding to its color, i.e. different wavelengths ); but

Baek does not explicitly teach of “an input-sensing unit” which includes the aforementioned inorganic material-containing optical layer disposed on the display panel and to emphasize on the integration between an input-sensing unit and the optical layer, Baek does not explicitly teach “a first plurality of the first and second metal patterns are electrically connected in a second direction and form a first sensing electrode of the input sensing unit, and a second plurality of the first and second metal patterns are electrically connected in a first direction and form a second sensing electrode of the input sensing unit”.

However, integrating a touch panel into a display is well known in the art. To emphasize, in the same field of endeavor, display systems with color filters, Lin teaches of integrating a sensing layer 150, etc, on top of a display, ( Lin Figures 2 and 7, [0040], [0053] ). Please note the similar the light emitting structure LS as well as the light conversion structures 132a-132c, similar to Baek. As it can be seen in Figure 2, a touch sensor is integrated into this light conversion structures, i.e. the same mechanism houses both/multiple elements. Baek teaches of having color filters with the metal patterns RM and Lin teaches of a similar light conversion structure 132. Figure 5 shows the first touch layer 152, second touch layer 154, etc to be adjacent to the conversion structures 132 and [0064] teaches to use mutual and/or self capacitance sensing to communicate between the electrodes. Figure 1, [0041] shows the arrangement in the first and second directions as well as a first and second metal connecting portion 156b and 158b to connect the adjacent electrodes. This connection is done through/over the light conversion structures 132, which are arranged on the same layer, as shown in Figure 2. As combined, Baek also teaches of the color filter layer (akin to light conversion layer) with each color filter having a plurality of metal reflection aspects and Lin teaches to have touch elements disposed on the same layer as the light conversion structures and to connect through the light conversion structures to allow for touch sensing.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the touch sensor integrated with the light conversion/optical aspects, as taught by Lin, with the motivation that that it can reduce thickness or cost of the device (by having touch aspects adjacent to the conversion aspects), improve touch sensing functions, etc, ( Lin, [0004] ).

	Baek teaches in Claim 9:
	The display device of claim 1, wherein the optical layer comprises a plurality of inorganic films having refractive indices different from each other. ( [0114] discloses the light reflection layer RFL may include a first thin flayer having a low index or refraction and a second thin layer having a high-refraction index, the layers are alternately stacked. Also, please note the silicon nitride, silicon oxide, etc, which are inorganic compounds. Furthermore, please note analogous Figure 7, [0118] which also discloses different indices of refraction LIRL1, LIRL2, etc )

	Baek teaches in Claim 10:
	The display device of claim 1, wherein the optical layer comprises:
at least one first inorganic film having a first refractive index; and at least one second inorganic film having a second refractive index different from the first refractive index, the at least one first inorganic film and the at least one second inorganic film being alternately stacked. ( [0114] discloses the light reflection layer RFL may include a first thin flayer having a low index or refraction and a second thin layer having a high-refraction index, the layers are alternately stacked. Also, please note the silicon nitride, silicon oxide, etc, which are inorganic compounds. Furthermore, please note analogous Figure 7, [0118] which also discloses different indices of refraction LIRL1, LIRL2, etc )

	Baek and Lin teach in Claim 11:
	The display device of claim 1, wherein the input-sensing unit further comprises a light-blocking pattern disposed between the plurality of metal patterns. ( Lin, Figure 5, [0028] discloses at least one light blocking layer 142, which as shown, is between each color filter 132. As combined, each color filter has a metal pattern, as Baek teaches. Baek also teaches of a black matrix BM between each filter as well, Figure 13 )

	Baek and Lin teach in Claim 12:
	The display device of claim 1, wherein the display panel further comprises an
encapsulation layer configured to cover the plurality of pixel regions, and the input-sensing unit
is directly disposed on the encapsulation layer. ( Baek, Figure 5, [0106] discloses an encapsulation layer 26 to protect the OLED elements. Lin, Figure 2, [0044] discloses a protecting layer PL1 which may include a combination of inorganic and organic insulating layers, as encapsulating layers are known for. Please note the touch sensor is disposed directly on top of PL1 )

6.	Claims 2-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. ( US 2018/0156951 A1 ) in view of Lin et al. ( US 2021/0109617 A1), as applied to Claim 1, further in view of Kim et al. ( US 2020/0212111 A1 ).

As per Claim 2:
	Baek does not explicitly teach “wherein the first metal pattern includes a plurality of first holes, and the second metal pattern includes a plurality of second holes having a planar arrangement different from that of the plurality of first holes.”

However, in the same field of endeavor, display systems with color filters, Kim teaches to have a light absorbing portion 11 with a reflective metal 111, similar to Baek, ( Kim, Figure 2, [0091] ). In particular, there are a plurality of color filters 91, 92 and 93, each with its respective absorbing portion and reflective metal, as shown in Figures 1 and 2. [0109] discloses a plurality of holes can be provided to each of the reflective metals and the color filters can be filled into the holes. This allows the light to filter through. Figures 3A-3G shows a plurality of examples on how the filters and associated components can be arranged, namely in different ways. For example, Figure 3F, [0115] discloses a plurality of parts 111 can be disposed at a center portion, Figure 3G, [0121] discloses a stripe shape, etc. These are examples of different planar arrangements for each of the patterns associated with its respective color/color filter. Please note [0117], etc, which discloses the area of occupation which results in different emission aspects.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the arrangement of color filters, as taught by Kim, with the motivation that it is a design choice and emission efficiency can still be similarly obtained, regardless of the arrangement. To clarify, [0117] discloses that the area can be designed in order to achieve a desired light absorption rate, i.e. enhanced, ( Kim, [0105] ).

	Baek teaches in Claim 3:
	The display device of claim 2, wherein the input-sensing unit further comprises:
a first oxide layer disposed on the first metal pattern; and a second oxide layer disposed on the second metal pattern. ( Figure 13, [0143]-[0144] discloses a sub-black matrix pattern BMP which is formed over the metal pattern RM and can include oxide; this is for CF1, CF2, i.e. the interpreted first and second pixel regions )

	Baek teaches in Claim 4:
	The display device of claim 3, wherein the first oxide layer and the second oxide layer each comprise a transparent conductive oxide. ( [0144] discloses IZO, which is a known transparent conductive oxide )

	Baek and Kim teach in Claim 5:
	The display device of claim 3, wherein the first oxide layer is disposed filling the
plurality of first holes, and the second oxide layer is disposed filling the plurality of second holes. ( The combination teaches to have the reflective metal 101 have a plurality of holes and this is touching/filled in by the pattern BMP of Baek )

	Baek and Kim teach in Claim 6:
	The display device of claim 2, wherein the plurality of first holes each have a first width, and the plurality of second holes each have a second width different from the first width. ( The combination teaches to use the holes taught by Kim to be provided to each of the metal 101, [0109]. As Figure 3A-3G shows, each metal 101 is overlapped by the above light absorbing part 111 and given the different arrangements, the widths are also different. This is evident when looking at Figure 3F, for example, and comparing 21 and 22 )

	Baek and Kim teach in Claim 7:
	The display device of claim 2, wherein the plurality of first holes are arranged with a first period, and the plurality of second holes are arranged with a second period different from the first period. ( Respectfully, periods/pitch are determined by the width of the elements and Kim teaches in Figure 3F, etc, of different widths, and therefore, different periods. To clarify, the different arrangements allow for different transmittance levels, etc )

	Baek and Kim teach in Claim 8:
	The display device of claim 2, wherein the plurality of first holes penetrate through the first metal pattern, and the plurality of second holes penetrate through the second metal pattern. ( The combination teaches to have holes in the metals, as taught by Kim, [0109], i.e. penetrate. This allows the color filters to fill in )

	Baek teaches in Claim 13:
	A display device ( Figure 13, [0002] discloses a photoluminescence device )  comprising:
a display panel including a plurality of first pixel regions configured to generate first
light, and a plurality of second pixel regions configured to generate second light having a
wavelength different from that of the first light ( Figure 1, [0065] discloses a display panel 100 with a plurality of pixels PXL. Figure 5, [0166] disclose each light emitting layer 23 is controlled by first and second electrodes 22 and 25, respectively. There are three subpixels shown in Figure 5, including a first and second pixel region. Figure 13, [0077], [0089]-[0091] discloses each color conversion pattern CCP may include a phosphor directed to a particular color light and its associated wavelength, such as blue light, green light, red light, etc. To clarify, Figure 13 shows CCP1 and CCP2, for example, which correspond to blue light and green light, respectively. Each of these areas is associated with its own respective set of metal patterns RM, as shown in Figure 13 and each set transmits its own wavelength corresponding to its color, i.e. different wavelengths ); and
[an input-sensing unit disposed on the display panel], and including a first color filter
overlapping the plurality of first pixel regions and a second color filter overlapping the plurality
of second pixel regions ( Figure 13, [0142] discloses a light reflection layer RFL, color conversion patterns CCP1 to CCP3, a refraction layer LIRL and color filters CF1 to CF3. As for the input-sensing unit, please note the combination below ),
wherein the first color filter includes a first metal pattern [that includes a plurality of first
holes] ( Figure 13, [0143] discloses a reflection metal pattern RM disposed over the interpreted optical layer and these correspond to each of CCP1 to CCP3 and color filters CF1 to CF3. As Figure 5 shows, these are positioned over each light emitting layer 23. As for the plurality of holes, please note the combination below ),
a first oxide layer configured to fill the plurality of first holes and disposed on the first
metal pattern ( Figure 13, [0143]-[0144] discloses a sub-black matrix pattern BMP which is formed over the metal pattern RM and can include oxide; this is for CF1, CF2, i.e. the interpreted first and second pixel regions. As for the holes, please note the combination below ),
	the second color filter includes a second metal pattern [that includes a plurality of second
holes having a planar arrangement different from that of the plurality of first holes] ( Please note the above reasoning notes a plurality of color filters, each of which have the structure as shown in Figure 13, i.e. a second color filter with a second planar arrangement, etc. Please note the combination below for aspects of the holes and planar arrangement ), 
a second oxide layer configured to fill the plurality of second holes and disposed on the
second metal pattern ( Figure 13, [0143]-[0144] discloses a sub-black matrix pattern BMP which is formed over the metal pattern RM and can include oxide; this is for CF1, CF2, i.e. the interpreted first and second pixel regions ); but

Baek does not explicitly teach of “an input-sensing unit” which includes the aforementioned inorganic material-containing optical layer disposed on the display panel and to emphasize on the integration between an input-sensing unit and the optical layer, Baek does not explicitly teach “a first plurality of the first and second metal patterns are electrically connected in a second direction and form a first sensing electrode of the input sensing unit, and a second plurality of the first and second metal patterns are electrically connected in a first direction and form a second sensing electrode of the input sensing unit”.

However, integrating a touch panel into a display is well known in the art. To emphasize, in the same field of endeavor, display systems with color filters, Lin teaches of integrating a sensing layer 150, etc, on top of a display, ( Lin Figures 2 and 7, [0040], [0053] ). Please note the similar the light emitting structure LS as well as the light conversion structures 132a-132c, similar to Baek. As it can be seen in Figure 2, a touch sensor is integrated into this light conversion structures, i.e. the same mechanism houses both/multiple elements. Baek teaches of having color filters with the metal patterns RM and Lin teaches of a similar light conversion structure 132. Figure 5 shows the first touch layer 152, second touch layer 154, etc to be adjacent to the conversion structures 132 and [0064] teaches to use mutual and/or self capacitance sensing to communicate between the electrodes. Figure 1, [0041] shows the arrangement in the first and second directions as well as a first and second metal connecting portion 156b and 158b to connect the adjacent electrodes. This connection is done through/over the light conversion structures 132, which are arranged on the same layer, as shown in Figure 2. As combined, Baek also teaches of the color filter layer (akin to light conversion layer) with each color filter having a plurality of metal reflection aspects and Lin teaches to have touch elements disposed on the same layer as the light conversion structures and to connect through the light conversion structures to allow for touch sensing.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the touch sensor integrated with the light conversion/optical aspects, as taught by Lin, with the motivation that that it can reduce thickness or cost of the device (by having touch aspects adjacent to the conversion aspects), improve touch sensing functions, etc, ( Lin, [0004] ).

Baek and Lin do not explicitly teach of a plurality of first and second holes, associated with the metal patterns, as well as planar arrangement that is different among the metal patterns/color filters, etc.

However, in the same field of endeavor, display systems with color filters, Kim teaches to have a light absorbing portion 11 with a reflective metal 111, similar to Baek, ( Kim, Figure 2, [0091] ). In particular, there are a plurality of color filters 91, 92 and 93, each with its respective absorbing portion and reflective metal, as shown in Figures 1 and 2. [0109] discloses a plurality of holes can be provided to each of the reflective metals and the color filters can be filled into the holes. This allows the light to filter through. Figures 3A-3G shows a plurality of examples on how the filters and associated components can be arranged, namely in different ways. For example, Figure 3F, [0115] discloses a plurality of parts 111 can be disposed at a center portion, Figure 3G, [0121] discloses a stripe shape, etc. These are examples of different planar arrangements for each of the patterns associated with its respective color/color filter. Please note [0117], etc, which discloses the area of occupation which results in different emission aspects.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the arrangement of color filters, as taught by Kim, with the motivation that it is a design choice and emission efficiency can still be similarly obtained, regardless of the arrangement. To clarify, [0117] discloses that the area can be designed in order to achieve a desired light absorption rate, i.e. enhanced, ( Kim, [0105] ).

	Baek teaches in Claim 14:
	The display device of claim 13, wherein the input-sensing unit further comprises an optical layer disposed between the display panel and the first and second color filters, and the optical layer has a multi-layered structure in which a plurality of inorganic films having different refractive indices are alternately stacked. ( Figure 13, [0142] discloses a light reflection layer RFL, color conversion patterns CCP1 to CCP3 and a refraction layer LIRL (read these three together as an optical layer disposed on the display panel (for reference, see Figure 5 which shows a similar structure disposed on OLED device IMGD2). Please note Applicant’s Figure 6B which shows a multi-layer structure for the optical layer UBL as well. [0114] discloses the light reflection layer RFL may include a first thin flayer having a low index or refraction and a second thin layer having a high-refraction index, the layers are alternately stacked. Also, please note the silicon nitride, silicon oxide, etc, which are inorganic compounds. Furthermore, please note analogous Figure 7, [0118] which also discloses different indices of refraction LIRL1, LIRL2, etc )

	Baek and Kim teach in Claim 15:
	The display device of claim 13, wherein the plurality of first holes are arranged with a first period, and the plurality of second holes are arranged with a second period different from the first period. ( Respectfully, periods/pitch are determined by the width of the elements and Kim teaches in Figure 3F, etc, of different widths, and therefore, different periods. To clarify, the different arrangements allow for different transmittance levels, etc )

	Baek and Kim teach in Claim 16:
	The display device of claim 13, wherein the plurality of first holes are penetrate through the first metal pattern, and the plurality of second holes penetrate through the second metal pattern. ( The combination teaches to have holes in the metals, as taught by Kim, [0109], i.e. penetrate. This allows the color filters to fill in )

	Baek teaches in Claim 17:
	The display device of claim 13, wherein the first oxide layer and the second oxide layer each comprise a transparent conductive oxide. ( [0144] discloses IZO, which is a known transparent conductive oxide )

	Baek teaches in Claim 18:
	The display device of claim 13, wherein the first light is red light, and the second light is green light. ( [0077] discloses blue light, green light, red light, etc. Respectfully, it is a design choice as to which color is assigned to which color filter, given all three primary colors are taught, including the two claimed ones )

	Baek teaches in Claim 19:
	The display device of claim 13, wherein the display panel further comprises a plurality of third pixel regions configured to generate third light having a wavelength different from those of the first light and the second light ( Baek, Figure 13, [0077] teaches of three color filters, for each of blue, green and red, i.e. a third pixel region ),
the input-sensing unit further comprises a third color filter disposed on the display panel,
and overlapping the plurality of third pixel regions ( Figure 13 shows CF3 overlapping a third emission area ), and
the third color filter comprises a third metal pattern that includes a plurality of third holes ( The combination with Kim teaches to have different arrangements for the color filters, as shown in Figures 3A-3G. As noted above, hole are used to fill in the color filter, regardless of the arrangement; it can be filled in according to the arrangement ), and
a third oxide layer configured to fill the plurality of third holes. ( As disclosed above, Baek teaches of BMP for each color filter, including the interpreted CF3 )

	Baek teaches in Claim 20:
	The display device of claim 19, wherein the plurality of first holes each have a first width, the plurality of second holes each have a second width different from the first width,
the plurality of third holes each have a third width different from the first width and the
second width ( The combination teaches to use the holes taught by Kim to be provided to each of the metal 101, [0109]. As Figure 3A-3G shows, each metal 101 is overlapped by the above light absorbing part 111 and given the different arrangements, the widths are also different. This is evident when looking at Figure 3F, for example, and comparing 21, 22, 23, etc ); but

Baek and Kim do not explicitly teach of “the first width being about 540 nm to about 640 nm, the second width being about 450 nm to about 550 nm, and the third width being about 350 nm to about 450 nm.”

However, respectfully, given Kim teaches of different planar arrangements with different widths for the aspects of the color filters ( Figures 3A-3G ), it is clear that the widths can be suitably arranged to accommodate the shape and design, as seen. Respectfully, it is a design choice issue as to the exact widths and given Kim, etc, teaches to adjust the amount of transmittance dependent on the design, designing the widths is a design choice/obvious to optimize situation to allow the desired amount of light through.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the widths, with the motivation that it is a design choice issue and not a patentable distinction.

Response to Arguments
7.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments. 
	Respectfully, Applicant is not giving enough weight to the combination of Baek and Lin. Baek teaches of a color filter layer with a plurality of metal patterns RM. Lin teaches of a similar color conversion structure (color filter) which is integrated between/within a touch sensor. As Figures 1 and 2 show, the touch aspects can communicate via mutual or self-capacitance through the color conversion elements using metal connection aspects. As combined, on the same layer, the combination teaches to use the components of the color filter layer for touch aspects.
	Applicant is advised to overcome this current rejection by better claiming the aspects of the newly introduced first and second plurality of the first and second metal patterns and how they provide/allow for touch functionality. Claiming this in better detail will overcome the teachings of Lin in particular.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621